Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 19, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (US Pub. No. 2017/0358267 A1).
As to claim 15, Feng shows a scanning (gate) drive circuit (Fig. 6 and para. 164), comprising at least one shift register unit circuit (Fig. 1 and para. 59), wherein the shift register unit circuit comprises: an input sub-circuit 1 coupled to a first node A and an input terminal of the shift register unit circuit respectively and configured to set a level at the first node to be an effective level when the input terminal is at an effective level (Figs. 1 and 3a and paras. 96 – 98); at least two transmission sub-circuits 3/4, each of which is coupled to the first node (Figs. 1 and 3a) and one output control node (Output1, for example, Figs. 1 and 3a and para. 59) and configured to set a level at the coupled output control node to be an effective level when the first node is at an effective level (Fig. 4a and para. 132); and at least two output sub-circuits 5/6, each of which is coupled to one output control node (Figs. 1 and 3a), one first clock signal terminal CK and one output terminal of the shift register unit circuit respectively (Figs. 1 and 3a) and configured to conduct the coupled first clock signal terminal to the coupled output 
As to claim 19, Feng shows a shift register unit circuit (Fig. 1 and para. 59), comprising: an input sub-circuit 1 coupled to a first node A and an input terminal of the shift register unit circuit and configured to set a level at the first node to be an effective level when the input terminal is at an effective level (Figs. 1 and 3a and paras. 96 – 98); at least two transmission sub-circuits 3/4, each of which is coupled to the first node (Figs. 1 and 3a) and one output control node and configured to set a level at the coupled output control node to be an effective level when the first node is at an effective level (Fig. 4a and para. 132); and at least two output sub-circuits 5/6, each of which is coupled to one output control node (Figs. 1 and 3a), one first clock signal terminal CK and one output terminal of the shift register unit circuit and configured to conduct the coupled first clock signal terminal to the coupled output terminal when the coupled output control node is at an effective level (Figs. 1 and 3a).
As to claim 29, Feng shows that the output sub-circuit comprises an eighth transistor M7; wherein a gate of the eighth transistor is coupled to the corresponding output control node (Fig. 3a), one of a source and a drain of the eighth transistor is coupled to the corresponding first clock signal terminal and the other one of the eighth transistor is coupled to the corresponding output terminal (Fig. 3a).
As to claim 30, Feng shows that the input sub-circuit is further coupled to a reset terminal (Reset) of the shift register unit circuit (Figs. 1 and 3a) and further configured to set the level at the first node to be an ineffective level when the reset terminal is at an effective level (Fig. 4a); the input terminal and the reset terminal are one of a forward .
Allowable Subject Matter
Claim 18 is allowed.
Claims 17, 20 – 28 and 31 – 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CARL ADAMS/Examiner, Art Unit 2627